         Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 1 of 29



 1   Elise R. Sanguinetti (SBN 191389)
     Jamie G. Goldstein (SBN 302479)
 2   ARIAS, SANGUINETTI, WANG & TORRIJOS, LLP
     2200 Powell Street, Suite 740
 3
     Emeryville, California 94608
 4   Telephone:    (510) 629-4877
     Facsimile:    (510) 291-9742
 5   elise@aswtlawyers.com
     jamie@aswtlawyers.com
 6
 7   Attorneys for Plaintiffs
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
     TIFFANY MASTERSON, individually and as             CASE NO.
12   Successor in Interest of the Estate of Logan
13   Masterson, CHRISTY MEDINA as Guardian ad
     Litem for Minor Plaintiff BENTLEY                  COMPLAINT FOR DAMAGES
14   MASTERSON, SUZETTE SMITH as Guardian
     ad Litem for Minor Plaintiff BELLA                 1.   Failure to Provide Medical Care
15   MASTERSON, CHRISTY MASTERSON as                         in Violation of Fourteenth
     Guardian ad Litem for Minor Plaintiffs                  Amendment;
16   HAILEY MASTERSON and CHLOE                         2.   Failure to Protect from Harm in
17   MASTERSON,                                              Violation of Fourteenth
                                                             Amendment;
18          Plaintiffs,                                 3.   Deprivation of Substantive Due
                                                             Process in Violation of First and
19          vs.                                              Fourteenth Amendments;
                                                        4.   Medical Malpractice;
20   COUNTY OF ALAMEDA, GREGORY J.                      5.   Failure to Furnish Medical Care;
21   AHERN, in his individual and official capacity,    6.   Negligent Supervision,
     DEPUTY NICHOLAS LAGORIO, SERGEANT                       Training, Hiring, and Retention;
22   JOSHUA PAPE, CAROL BURTON in her                   7.   Wrongful Death;
     individual and official capacity as Interim        8.   Negligence.
23   Director of the Alameda County Behavioral
     Health Services Agency, KIM CURTIS, LCSW,          [JURY TRIAL DEMANDED]
24
     HAYLEY HOLLAND, AMFT, BOBBIE
25   COOK, MFT, CALIFORNIA FORENSIC
     MEDICAL GROUP, SAVITHA QUADROS,
26   RN, JANE MWANGI, RN, MELYNDA
     LOGAN, RN and DOES 1-20,
27
28          Defendants.


                                               Page 1

                                              COMPLAINT
          Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 2 of 29



 1                                         INTRODUCTION
 2   1.     This matter arises from the hanging death of Logan Masterson on April 8, 2018. Mr.
 3   Masterson was arrested on April 4, 2018 related to various charges. Mr. Masterson was
 4   brought to the Santa Rita Jail, where medical staff and jail staff were aware that Mr.
 5   Masterson suffered from substance abuse/addiction and psychological ailments. Mr.
 6   Masterson was initially placed in a safety cell on suicide watch, however, the suicide watch
 7   was discontinued, and he was moved to an isolation cell. Despite Mr. Masterson’s pleas for
 8   help, and known psychological ailments, Mr. Masterson remained in the isolation cell
 9   without proper medical attention until he died two days later on April 8, 2018.
10   2.     Masterson’s wife TIFFANY MASTERSON, individually and as Successor in Interest of
11   the Estate of Logan Masterson, and Mr. Masterson’s minor children BENTLEY MASTERSON,
12   BELLA MASTERSON, HAILEY MASTERSON and CHLOE MASTERSON, through their
13   respective Guardians ad litem, bring this action for damages against Defendants for civil rights
14   violations, deliberate indifference, medical malpractice, wrongful death and negligence arising
15   out of Defendants’ deliberate indifference and negligence that caused the needless suffering and
16   death of Logan Masterson and the losses to Mr. Masterson’s wife Tiffany Masterson and his four
17   children, Bentley Masterson, Bella Masterson, Hailey Masterson and Chole Masterson.
18                                 JURISDICTION AND VENUE
19   3.     This Complaint seeks damages for violations of the civil rights, privileges, and
20   immunities guaranteed by the First and Fourteenth Amendments of the United States
21   Constitution, pursuant to 42 U.S.C. § 1983 and 1988, and for violations of Cal ifornia state
22   law.
23   4.     This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §§ 1331 and 1343.
24   5.     This Court has supplemental jurisdiction over the state law claims asserted herein
25   pursuant to 28 U.S.C. § 1367 because the claims form part of the same case or controversy
26   arising under the United States Constitution and federal law.
27   6.     Plaintiffs’ claims arose in the County of Alameda, State of California. Venue
28   therefore lies in the Northern District of California pursuant to 28 U.S.C. § 1391(b )(2).

                                                 Page 2

                                               COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 3 of 29



 1   7.      Rule 3 of the Federal Rules of Civil Procedure and Local Rule 3-2(e) authorizes
 2   assignment to this division because a substantial part of the events or omissions giving rise
 3   to Plaintiffs’ claims occurred Alameda County, which is served by this division.
 4                                       PARTIES
 5   8.      Plaintiff TIFFANY MASTERSON at all times mentioned herein was married to
 6   Decedent Logan Masterson and residing in San Joaquin County, State of California.
 7   9.      At the time of death, Logan Masterson was a citizen of the United States of America
 8   and a resident of San Joaquin County, State of California.
 9   10.     Plaintiff TIFFANY MASTERSON brings this action individually and as Successor in
10   Interest of the Estate of Logan Masterson pursuant to California Code of Civil Procedure §§
11   377.10, et. seq.
12   11.     Plaintiff TIFFANY MASTERSON, wife of Logan Masterson, brings these claims
13   individually for violations of civil rights under the First and Fourteenth Amendments and
14   California State law.
15   12.     Minor Plaintiffs BENTLEY MASTERSON, BELLA MASTERSON, HAILEY
16   MASTERSON and CHLOE MASTERSON were the biological children of Logan Masterson.
17   Logan Masterson had not fathered or adopted any other children prior to his death.
18   13.     Plaintiff BENTLEY MASTERSON brings this Complaint through his Guardian ad
19   Litem Christy Medina.
20   14.     Plaintiff BELLA MASTERSON brings this Complaint through her Guardian ad Litem
21   Suzette Smith.
22   15.     Plaintiffs HAILEY MASTERSON and CHLOE MASTERSON bring this Complaint
23   through their Guardian ad Litem Christy Masterson.
24   16.     Defendant COUNTY OF ALAMEDA (the “County” or “Alameda County”) is a public
25   entity, duly organized and existing under the laws of the State of California. Defendant Alameda
26   County operates and manages the County Jails including, Santa Rita Jail, through the County’s
27   management and operation of the Alameda County Sheriff’s Office (“Sheriff’s Office”), and
28   Alameda County Behavioral Health Care Services (“BHCS”). Defendant Alameda County is, and

                                                 Page 3

                                              COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 4 of 29



 1   was at all relevant times mentioned herein, responsible for the actions and/or inactions and the
 2   policies, procedures, practices, and customs of the Sheriff’s Office and BHCS, and their
 3   respective employees and/or agents. The County is responsible for ensuring that the basic human
 4   needs of individuals in its custody are met, and for ensuring that individuals are not at risk of
 5   serious harm and to ensure they receive adequate medical care. The County is also responsible for
 6   ensuring that jail policies and practices do not violate prisoners’ constitutional rights. The County
 7   by law possesses ultimate authority over and responsibility for the mental health care, treatment,
 8   and safekeeping of inmates including decedent, Logan Masterson.
 9   17.     Defendant GREGORY J. AHERN (“AHERN”) is and was at all times mentioned herein
10   the elected Sheriff of the County of Alameda. As Sheriff, Defendant Ahern is and was responsible
11   for hiring, screening, training, retention, supervision, discipline, counseling and control of all
12   Alameda Sheriff’s Department custodial employees and/or agents. Defendant Ahern is and was
13   charged by law with the administration of the Santa Rita Jail, with the assistance of a small group
14   of executive officers. Defendant Ahern also is and was responsible for the promulgation of the
15   policies and procedures and allowance of the practices/customs pursuant to which the acts of the
16   Alameda County Sheriff’s Department alleged herein were committed. Defendant Ahern is being
17   sued in his individual and official capacities.
18   18.     Defendant DEPUTY NICHOLAS LAGORIO (“Lagorio”) is and was at all times
19   mentioned herein a deputy officer and employee of Defendant Alameda County and in doing the
20   acts described herein, acted within the course and scope of his employment.
21   19.     Defendant SERGEANT JOSHUA PAPE (“Pape”) is and was at al times mentioned herein
22   a sergeant and employee of Defendant Alameda County and in doing the acts described herein,
23   acted within the course and scope of his employment.
24   20.     Defendants LAGORIO and PAPE are hereinafter collectively referred to as “ALAMEDA
25   OFFICERS”.
26   21.     DEFENDANT CAROL BURTON (“BURTON”) is the Interim Director of the Alameda
27   County Behavioral Health Care Services Agency. As Interim Director, BURTON is and was
28   responsible for the provision of mental health care in the Alameda County Jails, including Santa

                                                       Page 4

                                                 COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 5 of 29



 1   Rita Jail. As Interim Director, Defendant Burton is and was responsible for hiring, screening,
 2   training, retention, supervision, discipline, counseling and control of all BHCS employees and/or
 3   agents working at the Santa Rita Jail. Defendant Burton was also responsible for the promulgation
 4   of the policies and procedures and allowance of the practices/customs pursuant to which the acts
 5   of BHCS alleged herein were committed. BURTON is being sued in her individual and official
 6   capacities.
 7   22.     Defendant KIM CURTIS, LCSW (“CURTIS”) is and was at all times mentioned herein a
 8   licensed clinical social worker and an employee and/or agent of BHCS and the COUNTY and in
 9   doing the acts hereinafter described, acted within the course and scope of her employment and/or
10   agency.
11   23.     Defendant HAYLEY HOLLAND, AMFT (“HOLLAND”) is and was at all times
12   mentioned herein a licensed marriage and family therapist and an employee and/or agent of
13   BHCS and the COUNTY and in doing the acts hereinafter described, acted within the course and
14   scope of her employment and/or agency.
15   24.     Defendant BOBBIE COOK, MFT (“COOK”) is and was at all times mentioned herein a
16   licensed marriage and family therapist and an employee and/or agent of BHCS and the COUNTY
17   and in doing the acts hereinafter described, acted within the course and scope of her employment
18   and/or agency.
19   25.     Defendants CURTIS, HOLLAND and COOK are hereinafter collectively referred to as
20   “BHCS PROVIDERS”.
21   26.     Defendant CALIFORNIA FORENSIC MEDICAL GROUP (“CFMG”) is a California
22   corporation headquartered in Monterey, California. CFMG is a private correctional health care
23   provider that services approximately 65 correctional facilities in 27 California counties.
24   27.     The County of Alameda contracts with CFMG to provide medical, mental health, and
25   dental services for the Santa Rita Jail. At all relevant times mentioned herein, CFMG was
26   responsible for the health services provided to Logan Masterson during his detention in the Santa
27   Rita Jail.
28

                                                   Page 5

                                                COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 6 of 29



 1   28.     Defendant SAVITHA QUADROS, RN, (“QUADROS”) is and was at all times mentioned
 2   herein a registered nurse and an employee and/or agent of CFMG and in doing the acts
 3   hereinafter described, acted within the course and scope of her employment and/or agency.
 4   29.     Defendant JANE MWANGI, RN, (“MWANGI”) is and was at all times mentioned herein
 5   a registered nurse and an employee and/or agent of CFMG and in doing the acts hereinafter
 6   described, acted within the course and scope of her employment and/or agency.
 7   30.     Defendant MELYNDA LOGAN, RN, (“LOGAN”) is and was at all times mentioned
 8   herein a registered nurse and an employee and/or agent of CFMG and in doing the acts
 9   hereinafter described, acted within the course and scope of her employment and/or agency.
10   31.     Defendants QUADROS, MWANGI and LOGAN are hereinafter collectively referred to
11   as “CFMG PROVIDERS”.
12   32.     The true names and identities of Defendants Does 1 through 10 are presently unknown to
13   Plaintiffs. Plaintiffs allege that each of Defendants Does 1 through 10 were employed by or
14   agents of the County of Alameda and/or the Alameda County Sheriff’s Department and/or BHCS
15   at the time of the conduct alleged herein. Plaintiffs allege that each of Defendants Does 1 through
16   10 were deliberately indifferent to Logan Masterson’s medical needs and safety, failed to provide
17   necessary medical or psychiatric care to him or take other measures to prevent him from
18   attempting suicide, violated his civil rights, wrongfully caused his death, and/or encouraged,
19   directed, enabled and/or ordered other defendants to engage in such conduct. Plaintiffs further
20   allege that Defendants Does 1 through 10 violated Plaintiffs’ First and Fourteenth Amendment
21   rights and rights under California state law. Plaintiffs further allege that each of Defendants Does
22   1 through 10 was responsible for the hiring, screening, training, retention, supervision, discipline,
23   counseling, and control of medical, mental health, and jail custody employees and/or agents
24   involved in the conduct alleges herein.
25   33.     The true names and identities of Defendants Does 11 through 20 are presently unknown to
26   Plaintiffs. Plaintiffs allege that each of Defendants Does 11 through 20 were employed by or
27   agents of California Forensic Medical Group at the time of the conduct alleged herein. Plaintiffs
28   allege that each of Defendants Does 11 through 20 were deliberately indifferent to Logan

                                                   Page 6

                                                COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 7 of 29



 1   Masterson’s medical needs and safety, failed to provide necessary medical or psychiatric care to
 2   him or take other measures to prevent him from attempting suicide, violated his civil rights,
 3   wrongfully caused his death, and/or encouraged, directed, enabled and/or ordered other
 4   defendants to engage in such conduct. Plaintiffs further allege that Defendants Does 11 through
 5   20 violated Plaintiffs’ First and Fourteenth Amendment rights, and rights under California state
 6   law. Plaintiffs further allege that each of Defendants Does 11 through 20 was responsible for the
 7   hiring, screening, training, retention, supervision, discipline, counseling, and control of medical,
 8   mental health, and jail custody employees and/or agents involved in the conduct alleged herein.
 9   34.     Plaintiffs will seek to amend this Complaint as soon as the true names and identities of
10   Defendants Does 1 through 20 have been ascertained.
11   35.     Defendants County, Ahern, Burton, Alameda Officers, BHCS Providers and Does 1
12   through 10 engaged in the acts or omissions alleged herein under color of state law.
13   36.     Plaintiffs are informed and believe and thereon allege that at all times mentioned in this
14   Complaint, Defendants were the agents, employees, servants, joint venturers, partners and/or co-
15   conspirators of the other Defendants named in this Complaint and that at all times, each of the
16   Defendants was acting within the course and scope of said relationship with Defendants.
17                          EXHAUSTION OF PRE-SUIT PROCEDURES
18                                    FOR STATE LAW CLAIMS
19   37.     Plaintiffs, with the exception of Bella Masterson, filed governmental tort claims with
20   the County of Alameda on September 10, 2018. By correspondence dated September 28,
21   2019, the County of Alameda rejected the governmental tort claims on behalf of Plaintiffs.
22   38.     Plaintiff Bella Masterson served an application for relief from a late claim with the
23   County dated March 27, 2019, and to date no response has been received.
24   39.     By correspondence dated March 25, 2019, Plaintiffs notified Defendants County of
25   Alameda, Ahern, Burton, BHCS Providers, CFMG, and CFMG Providers of their intention
26   to file suit against them based on their negligence in providing professional health care
27   services, as required by Section 364 of the California Code of Civil Procedure.
28

                                                   Page 7

                                                COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 8 of 29



 1                                   FACTUAL ALLEGATIONS
 2   40.     Defendant County of Alameda, Ahern and Burton operate and control two Jail
 3   facilities in Alameda County, Glenn Dyer Detention Facility (“Glenn Dyer”) in Oakland,
 4   California and Santa Rita Jail (“Santa Rita”) in Dublin California, (collectively, the “Jails”).
 5   41.     Glenn Dyer is a 20-level, 234,000 square foot, maximum-security lock-up. The
 6   facility provides booking, intake and custodial services for all of Alameda County. Glenn
 7   Dyer also houses federal prisoners under a contract with the U.S. Marshall Service.
 8   42.     Santa Rita is considered a “mega-jail” and ranks as the third largest facility in
 9   California and the fifth largest in the nation. Santa Rita houses detainees who are either
10   awaiting adjudication of their pending criminal matters or serving a sentence determined by
11   the court.
12   Improper Use of Isolation
13   43.     Defendants are deliberately indifferent to the substantial and obvious risk of harm
14   caused by Defendants’ policies and practices of locking prisoners in isolation, including
15   prisoners with psychiatric disabilities, for prolonged periods of time. Over the last several
16   decades, mental health and correctional experts have documented the harmful effects of
17   prolonged isolation. Common side effects of prolonged isolation include anxiety, panic,
18   withdrawal, hallucinations, self-mutilation, and suicidal thoughts and behaviors. Due to these
19   side effects, prolonged isolation is known to worsen existing psychiatric disabilities and can
20   cause prisoners without pre-existing psychiatric disabilities to develop them.
21   44.     Placement in isolation imposes an atypical and significant hardship on the prisoner in
22   relation to the ordinary incidents of incarcerated life, so as to create a liberty interest
23   protected by due process. Defendants fail to provide process adequate to protect that liberty
24   interest. Despite the harmful and punitive conditions in these units, Defendants lack an
25   effective, accurate classification system to determine who gets placed in isolation. Prisoners
26   are placed in isolation indefinitely, with some individuals held in isolation for
27
28

                                                  Page 8

                                               COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 9 of 29



 1   years while they resolve pending criminal cases. Defendants offer prisoners no meaningful
 2   way to challenge their placement in isolation, despite purporting to conduct regular review of
 3   these placements.
 4   45.     Defendants use multiple terms to refer to isolation including Administrative Isolation,
 5   Disciplinary Isolation, and Temporary Isolation. Defendants also use the term “Special
 6   Cells” to refer to isolation cells and safety cells. Individuals housed in these areas
 7   are referred to as “Special Management Inmates.” Class I Special Management Inmates
 8   are defined to include all prisoners in Administrative Isolation, Disciplinary Isolation,
 9   Temporary Isolation, Protective Custody, all prisoners assigned to the Behavioral Health
10   units and all prisoners in isolation cells. Class II Special Management Inmates are defined
11   as individuals on IOL status. Housing Units may also have isolation cells specific to those
12   units. Plaintiffs refer to all of the above housing statuses, collectively, as “isolation.”
13   46.     Approximately 10% of all prisoners at Santa Rita are housed in what is known as
14   Administrative Isolation. Prisoners on Administrative Isolation are housed alone in a cell and
15   are only permitted to go outside of their cell alone for extremely limited periods of time,
16   further depriving them of any social interactions.
17   47.     Defendants use isolation as a form of punishment, including for behaviors that are
18   related to an individual’s psychiatric disabilities. Disciplinary Isolation is defined in
19   Defendants’ policies as “punitive segregation from the general jail population and restricted
20   privileges for an inmate who has committed a serious rule violation.” Individuals in
21   Disciplinary Isolation are permitted to leave their cells for up to one hour a day, five days a
22   week. There is no cap on the use of Disciplinary Isolation and prisoners may be held in
23   Disciplinary Isolation for more than 30 days, even for a single rule violation, where
24   authorized by the Commanding Officer at the Jails.
25   48.     Defendants control housing assignments and house prisoners in isolation in various
26   housing units in the jails, including, men’s Housing Unit 02, for 22 or 23 hours or more per
27   day. Prisoners housed in Administrative Segregation, including those with serious
28   psychiatric disabilities, are sometimes kept in their cells between 23 and 24 hours per day,

                                                   Page 9

                                                COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 10 of 29



 1   sometimes only being let out of their cells to use the dayroom for one hour every other day.
 2   In these units, this scant dayroom time is the only chance people have to shower, make
 3   phone calls, or order commissary. All of the beds in these units are located in locked cells
 4   and prisoners are typically required to eat meals in their cells as well.
 5   49.      Prisoners held in Administrative Segregation units are typically locked in single-
 6   occupancy cells and cannot have conversations with other individuals unless they speak into
 7   the vents in their cells, or shout loudly enough for people to hear through the cell walls and
 8   doors.
 9   50.      Defendants do not conduct meaningful or effective review of isolation placements
10   and do not provide prisoners with meaningful methods to understand why they have been
11   placed in isolation and how they can be removed from isolation.
12   51.      Prolonged isolation is harmful to all prisoners, but it is particularly harmful for
13   prisoners with psychiatric disabilities. Defendants have not modified their policies and
14   procedures to accommodate people with such disabilities so that they do not suffer harm,
15   and worsening of their pre-existing disabilities, from isolation.
16   52.      Defendants have a policy of locking prisoners with psychiatric disabilities in highly
17   restrictive isolation units because of their disabilities and without offe ring reasonable
18   modifications that would permit them to be housed in less restrictive areas. As a result,
19   Defendants deny prisoners with psychiatric disabilities with meaningful access to the Jails’
20   programs, services, and activities. Per the Jails’ policies, prisoners categorized as “mentally
21   disordered” and prisoners on IOL for suicidal tendencies, bizarre behavior, psychotropic
22   medication, or medical observation must be housed in special management units (which
23   includes the Behavioral Health units), maximum security units, or in the Outpatient housing
24   Unit – all of which are highly restrictive units that provide significantly reduced, or non-
25   existent, access to educational and rehabilitative programming compared to that available to
26   their non-disabled peers. Prisoners with psychiatric disabilities held in these units may
27   receive as little as five hours of time outside of their cell per week, far less than their non-
28   disabled peers.

                                                 Page 10

                                               COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 11 of 29



 1   53.     Defendants’ disciplinary process fails to take into account behavior which results
 2   from psychiatric disabilities and the lack of adequate mental health care at the Jails. As a
 3   result, Defendants lock people with psychiatric disabilities in isolation, including in safety
 4   cells, for nonconforming and erratic behaviors related to their psychiatric disabilities without
 5   exploring whether less restrictive options or alternatives could resolve the behaviors. This
 6   policy and practice deprive inmates with psychiatric disabilities of access to the programs,
 7   services, and activities available in the less restrictive units. The restrictive conditions and
 8   lack of programming options in the Administrative Segregation and Behavioral Health Units
 9   serve only to worsen these disability-related behaviors. Instead of providing treatment,
10   however, Defendants respond by locking prisoners in isolation for even longer periods of
11   time.
12   54.     Defendants also fail to monitor prisoners with and without psychiatric disabilities or
13   provide sufficient mental health services to prisoners locked in isolation. This is despite the
14   well-known medical and mental health dangers of locking people in their cells for prolonged
15   periods of time.
16   55.     By policy, the County requires only five hours a week of out of cell time for prisoners
17   housed in isolation. This is below any acceptable corrections standard including the
18   standards set by the American Correctional Association which require that prisoners are
19   provided with at least one hour a day outside of their cells. This level of isolation is harmful
20   to the mental and physical health of any prisoner but is especially dangerous for prisoners
21   with mental illness.
22   56.     Prisoners in the isolation units, including in Administrative Segregation and in the
23   Behavioral Health units are rarely, if ever, permitted to go outside and are deprived of
24   adequate opportunities to exercise. Exercise opportunities at the County Jails are well below
25   all established detention standards. See Cal. Code Regs. tit. 15 § 1065 (requiring 3 hours of
26   “exercise” per 7 days); Cal. Code Regs. tit. 15 § 1006 (“‘Exercise’ means physical exertion
27   of large muscle groups.”); Cal. Code Regs. tit. 24 § 1231.2.10 (defining exercise area
28   minimum of at least one exercise area of not less than 600 sq. ft.).

                                                 Page 11

                                               COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 12 of 29



 1   57.    Adding to the harmful effects of isolation, lack of outdoor exercise, and lack of
 2   structured programming, conditions in the isolation units are deplorable. Some prisoners
 3   with inadequately treated mental illnesses smear themselves and the walls of their cell with
 4   excrement. The smell of feces pervades throughout the units. These unsanitary conditions are
 5   compounded by the failure to provide soap to prisoners who cannot afford to purchase soap,
 6   and by custody staff’s failure to distribute adequate cleaning supplies to prisoners or provide
 7   sufficient time to allow prisoners to clean their cells. Defendants also serve prisoners bland
 8   and extremely repetitive meals with little nutritional value which are frequently
 9   contaminated with rocks, plastic, and rodent feces.
10   58.    The conditions in isolation significantly increase the risk that prisoners with
11   psychiatric disabilities will have their condition decompensate when placed in isolation. A
12   significantly disproportionate percentage of suicides occur in isolation units. Because of the
13   risks posed by isolation to prisoners with psychiatric disabilities, a consensus has been
14   reached in mental health correctional communities that prisoners with psychiatric disabilities
15   should only be placed in isolation if absolutely necessary. In addition, if prisoners with
16   mental illness are placed in isolation, there must be limits on the amount of time they remain
17   in such units, they must be monitored closely, and they must be provided with significant
18   structured and unstructured out-of-cell time.
19   59.    Defendants lack policies and practices to revaluate whether prisoners with mental
20   illness placed in isolation should remain in isolation.
21   60.    Defendants’ policy for conducting safety checks is inadequate to ensure the safety of
22   prisoners with serious mental illness in Administrative Segregation units and in the
23   Behavioral Health Units. Defendants have a policy requiring safety checks once every half
24   hour in isolation units, but fail to follow this policy and frequently fail to conduct
25   appropriate checks at intermittent and unpredictable times. Defendants’ performance of
26   safety checks is perfunctory and does not include direct visual observation that is sufficient
27   to assess the prisoner’s well-being and behavior. Defendants fail to utilize verbal interaction
28   as a part of their safety checks even when visual observation of the subject prisoner is

                                                 Page 12

                                               COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 13 of 29



 1   obscured or circumstances otherwise demonstrate reason for concern about the prisoner’s
 2   well-being and behavior. As a result, prisoners in isolation are placed at an increased risk of
 3   harm.
 4   61.     Custody staff’s failure to perform adequate welfare checks is exacerbated by severe
 5   understaffing of custody deputies at the Jails.
 6   62.     Defendants’ inadequate policies and procedures for monitoring prisoners in
 7   administrative isolation units, including prisoners with psychiatric disabilities placed Mr.
 8   Masterson at risk prior to his suicide and contributed to his suicide because Defendants
 9   failed to conduct meaningful safety checks.
10   63.     The cumulative effect of prolonged isolation, along with the denial of opportunities
11   for vocational, recreational, educational, and religious programming, being housed in a small
12   cramped and filthy cell have caused prisoners at the Jails, including prisoners with
13   psychiatric disabilities, serious physical and psychological harm and puts them at substantial
14   risk of significant harm.
15   Failure to Provide Minimally Adequate Mental Health Care
16   64.     Defendants failed to meet their constitutional obligation to provide adequate mental
17   health care to prisoners in the Jails. Defendants are deliberately indifferent to the fact that
18   their failure to provide adequate mental health care subjects prisoners to a substantial risk of
19   deteriorating psychiatric conditions, extreme and unnecessary anguish, suffering and death.
20   Defendants exacerbate the psychological trauma experienced by prisoners with serious
21   mental health conditions who are housed in isolation, including in safety cells, by failing to
22   provide them with necessary mental health care. As a result, their disabilities worsen and
23   their disability-related behaviors escalate, causing them to be kept in isolation longer.
24   65.     Mental health care in the Jails is provided by or through Defendant Alameda County.
25   66.     Defendants control prisoners’ access to mental health care professionals and
26   medications, inside or outside of the Jails. Accordingly, prisoners cannot receive any mental
27   health care services, including psychotropic medication, group and individual therapy, and
28   suicide intervention, unless Defendants provide them.

                                                 Page 13

                                               COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 14 of 29



 1   67.    Defendants fail to adequately train custody and mental health and medical care staff
 2   on how to provide appropriate and timely mental health care. The lack of training is evident
 3   from the numerous incidents in which prisoners’ health and lives have been, and continue to
 4   be, placed at risk as a result of the deficient mental health care provided in the Jails. As a
 5   result of a lack of adequate training, custody and health care staff fail to: (a) provide timely
 6   and appropriate mental health screening; (b) track and monitor prisoners with psychiatric
 7   disabilities; (c) properly administer and monitor psychotropic medications; (d) recognize and
 8   properly refer prisoners exhibiting signs and symptoms of psychiatric disabilities to mental
 9   health staff; (e) respond adequately to prisoners who are suicidal; (f) appropriately house
10   prisoners with serious mental illness in the least restrictive setting appropriate to their needs;
11   (g) properly respond to prisoners’ requests for mental health care or provide appropriate
12   follow-up care; (h) provide confidential spaces for mental health treatment; (i) maintain
13   accurate and complete mental health records; and fail to (j) provide appropriate re-entry
14   services for prisoners with psychiatric disabilities to allow them to properly continue their
15   mental health care.
16   68.    Defendants’ policies and practices for mental health screening and tracking are
17   inadequate. Defendants fail to adequately identify, track, and treat the mental health
18   problems of newly arriving prisoners with psychiatric disabilities during the screening and
19   intake process. Defendants’ failure to identify and initiate adequate mental health treatment
20   via the Jails’ intake process places prisoners arriving at the Jails with psychiatric disabilities
21   at a significant risk of serious harm, including death.
22   69.    When a prisoner is newly booked into the Jail, the first step of the intake process
23   involves custody or medical staff completing a brief one-page general health screening form,
24   called a Medical Intake Triage/Receiving Screening form, through a cursory interview
25   conducted with the prisoner in a non-confidential area of the Jail. After the initial screening,
26   newly booked prisoners are typically interviewed by a member of the medical staff. Mental
27   health staff from BHCS play no role in this process.
28

                                                 Page 14

                                               COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 15 of 29



 1   70.    By custom and policy, there is poor coordination of care for prisoners with
 2   psychiatric disabilities. Upon information and belief, Defendants do not track the numbers of
 3   prisoners with psychiatric disabilities or their specific housing locations and/or disability-
 4   related needs.
 5   71.    Upon information and belief, by custom and policy, neither medical nor corrections
 6   staff is adequately trained to recognize signs and symptoms of mental illness, and to refer
 7   prisoners who exhibit such signs and symptoms to mental health staff. As a result, staff fail
 8   to make appropriate referrals and prisoners who exhibit symptoms of mental illness are not
 9   timely treated.
10   72.    When prisoners interact with mental health clinicians, the encounters are superficial,
11   and non-confidential. The encounters are also extremely brief, usually lasting only around
12   five minutes. No therapy is provided. Clinicians typically ask little more than “are you
13   suicidal?” and “have you been taking your medications?”.
14   73.    Defendants fail to provide adequate and timely mental health care to prisoners who
15   are experiencing psychiatric crisis.
16   74.    Defendants fail to timely respond to emergency calls for help from prisoners in crisis.
17   While the cells at Santa Rita are equipped with call buttons, many are non-functional or go
18   ignored by custody staff when activated by prisoners in crisis
19   75.    Defendants fail to identify, treat, track, and supervise prisoners who are at risk for
20   suicide. Defendants’ policies and practices for screening, supervising, and treating prisoners
21   at risk for suicide are inadequate.
22   76.    These shortcomings in Defendants suicide prevention and treatment programs have
23   had tragic consequences. According to figures maintained by the California Department of
24   Justice, from 2014 to 2017 at least 30 individuals have died while incarcerated in the Jails.
25   Of those deaths, 12 were classified as suicides. Since 2017, there has been at least one
26   suicide and many more attempted suicides at the Jails. The rate of suicides at the Jail is
27   nearly twice the national average for jail facilities.
28

                                                  Page 15

                                                COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 16 of 29



 1   77.    Upon information and belief, Defendants do not adequately train custody staff to
 2   identify prisoners who are at risk of suicide and respond appropriately to prisoners who are
 3   exhibiting suicidal tendencies, putting them at increased risk of harm. This is especially
 4   problematic because custody staff, both during the intake process and for the duration of a
 5   prisoner’s time in the Jail, have the primary responsibility for alerting mental health staff
 6   when a prisoner is suicidal.
 7   78.    Defendants routinely fail to identify and track prisoners who are at risk for suicide.
 8   79.    Defendants routinely house suicidal and seriously mentally ill prisoners in conditions
 9   that result in further deterioration of their mental health in violation of standards of
10   minimally adequate mental health care and basic human dignity. Rather than individually
11   determining the least restrictive environment in which a suicidal prisoner can be safely
12   housed, Defendants have a policy and practice of placing prisoners with serious psychiatric
13   disabilities in safety cells. The safety cells are single cells with no furnishings, toilets, or (in
14   most cases) windows for outside light. The only features of the cell are t he door, which has a
15   slot through which food can be delivered, and a grate in the floor that serves as the toilet.
16   Without toilet paper in these cells, and no way to wash, feces makes its way across the cell,
17   on the floors, and walls. When housing a prisoner in a safety cell, Defendants routinely
18   remove all of the prisoner’s clothing, leaving the prisoner naked in the room. In some
19   instances, Defendants permit a prisoner to have a tear-proof smock to wear and nothing else.
20   There is no mattress or pad, let alone a bed, in the safety cells for prisoners to sit or sleep on.
21   Prisoners are thus forced to sit, sleep, and eat on the same cold, dirty floor on which the
22   grate for the toilet is located. Defendants’ improper use of safety cells places prisoners with
23   psychiatric disabilities at an increased and unreasonable risk of harm.
24   80.    The safety cells are rarely cleaned when a prisoner is being housed in one of the cells
25   and are not cleaned sufficiently once a prisoner is released from the cell. These conditions
26   are traumatic for all prisoners, but especially for those who are already experiencing severe
27   mental health symptoms. Suicidal prisoners perceive the safety cells as a method of
28   punishment which dissuades them from telling staff they are suicidal.

                                                  Page 16

                                                COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 17 of 29



 1   81.    Defendants exacerbate the psychological          trauma prisoners with psychiatric
 2   disabilities experience in isolation by failing to provide them with necessary mental health
 3   care while they are there. These prisoners do not receive sufficient contact with mental
 4   health providers (if they receive mental health care at all). And, the harsh conditions of their
 5   confinement render less effective the minimal treatment they do receive. As a result, they are
 6   put at an increased risk of harm because the conditions in isolation can cause their
 7   symptoms, including suicidality, to escalate and force them to stay in isolation even longer.
 8   82.    Defendants fail to ensure by policy and practice that mental health care staff are
 9   consulted prior to placing a prisoner in a safety cell and before a prisoner is released from a
10   safety cell.
11   83.    Defendants fail to adequately follow up with, monitor, and treat prisoners who have
12   been released from safety cells, including Logan Masterson who committed suicide while
13   housed in isolation in Housing Unit 02 fewer than 36 hours after being released from a safety
14   cell, where he had been placed due to suicidality.
15   84.    Defendants have knowledge of the substantial risk of harm caused by inadequate
16   suicide prevention and treatment policies and practices in the Jails, but have failed to take
17   steps to prevent, or even to diminish, the harmful effects of these unlawful policies and
18   practices. Defendants are thus deliberately indifferent to the risk of harm to prisoners created
19   by their failure to operate a constitutionally adequate suicide prevention and treatment
20   program.
21   85.    The Jail’s low staffing levels result in mental health care staff being unable to timely
22   respond to prisoners’ requests for psychiatric evaluations and treatment, to adequately
23   screen, track, monitor, and provide follow-up care to prisoners who are suffering from
24   serious mental illnesses, and to provide adequate group and individual therapy.
25   86.    The Jail fails to staff sufficient deputies to enable prisoners to access mental health
26   services and other programs available at the Jails.
27
28

                                                Page 17

                                              COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 18 of 29



 1   Logan Masterson
 2   87.      Logan Masterson arrived at the Santa Rita Jail on April 4, 2018. He was intoxicated and
 3   suicidal.
 4   88.      Mr. Masterson was initially placed on suicide watch in a safety cell.
 5   89.      The morning of April 6, 2018, Mr. Masterson was rehoused to Administrative Segregation
 6   in Housing Unit 02. The conditions in the isolation unit place Mr. Masterson at increased risk of
 7   harm, including suicide. Despite this, Mr. Masterson was housed alone in a single cell containing
 8   a bunk bed and hanging points.
 9   90.      While held in the isolation cell, Mr. Masterson asked for mental health assistance, but no
10   one responded.
11   91.      General observation checks were to be performed every half hour, however, the checks
12   were not timely performed and when performed they were inadequate, including an obstructed
13   view not allowing the deputy to properly visualize Mr. Masterson
14   92.      Less than two hours before his suicide, at about 2:45 PM, Mr. Masterson was observed
15   engaging in strange behavior, flooding his cell by clogging the toilet and/or sink in his cell and
16   causing water to pool inside his cell and leak out into the area surrounding his cell. At this time,
17   Mr. Masterson had also partially covered the window into his cell with wet toilet paper. Custody
18   officers observed this behavior, but did not contact mental health staff, intervene, or question Mr.
19   Masterson about his mental state. Instead, custody staff simply ordered the water to be turned off
20   in Mr. Masterson’s cell.
21   93.      The last welfare check that was performed prior to Mr. Masterson’s death was at 3:20pm
22   and was dangerously cursory and superficial. Defendant Lagorio’s view was obstructed and he
23   was not at the cell when the check was performed. Defendant Lagorio was unable to determine
24   what Mr. Masterson was doing at the time of the check. Despite having no clear view of Mr.
25   Masterson, despite the horrific condition of Mr. Masterson’s cell, despite Mr. Masterson’s bizarre
26   behavior including flooding his cell, and despite Mr. Masterson’s having been on suicide watch
27   fewer than 36 hours earlier, the Defendant Lagorio did not conduct a proper check.
28

                                                   Page 18

                                                 COMPLAINT
           Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 19 of 29



 1   94.      Over an hour then passed without any welfare check being performed on Mr. Masterson.
 2   At about 4:29 PM, Mr. Masterson was found dead in his cell. Mr. Masterson’s body was still
 3   warm to the touch and was not stiff in any way.
 4                                         CLAIMS FOR RELIEF
 5                                          First Claim for Relief
 6              Deliberate Indifference to Serious Medical and Mental Health Needs in
 7             Violation of the Fourteenth Amendment to the Constitution of the United
 8                             States (Survival Action – 42 U.S.C. § 1983)
 9                                         (Against All Defendants)
10   95.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 94 as though fully
11   set forth herein.
12   96.      Defendants have inadequate policies, procedures, and practices for identifying inmates in
13   need of medical and mental health treatment and providing appropriate medical and mental health
14   treatment. Defendants also fail to appropriately train and supervise staff regarding the provision
15   of treatment to inmates with medical and mental health issues.
16   97.      Defendants have consistently demonstrated deliberate indifference to their constitutional
17   obligation to provide minimally adequate medical and mental health care to inmates in their jails.
18   Defendants failure to correct their policies, procedures and practices, despite longstanding and
19   repeated notice of significant and dangerous deficiencies, evidences deliberate indifference in the
20   provision of medical and mental health treatment.
21   98.      Defendants were on notice that Mr. Masterson was in need of medical and mental health
22   care based on his known history to Defendants and his behavior at the time of his arrest and
23   through his death on April 8, 2018.
24   99.      Defendants failed to provide necessary medical and mental health evaluation and
25   treatment to Mr. Masterson while he was in their custody despite his history of serious mental
26   illness, obvious symptoms of a mental health crisis, and information that he was under the
27   influence of narcotics.
28

                                                   Page 19

                                                 COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 20 of 29



 1   100.    Defendants’ acts and/or omissions as alleged herein, including but not limited to their
 2   failure to provide Mr. Masterson with appropriate medical or mental health care and to identify
 3   suicide risk, along with the acts and/or omissions of the Defendants in failing to train, supervise
 4   and/or promulgate appropriate policies and procedures in order to identify suicide risk and
 5   provide treatment, constituted deliberate indifference to Mr. Masterson’s serious medical needs,
 6   health and safety.
 7   101.    As a direct and proximate result of Defendants’ conduct, Mr. Masterson experienced
 8   physical pain, severe emotional distress, and mental anguish as well as loss of his life and other
 9   damages alleged herein.
10   102.    As a result of the injuries to Mr. Masterson, Plaintiffs have been injured and are entitled to
11   compensatory damages against all Defendants and punitive damages against all individual
12   Defendants. Specifically, the aforementioned acts of Defendants were conducted with conscious
13   disregard for the safety of Mr. Masterson and were therefore malicious, wanton, and oppressive.
14   As a result, Defendants’ actions justify an award of exemplary and punitive damages to punish
15   the wrongful conduct alleged herein and to deter such conduct in the future.
16   103.    Plaintiffs have sustained a loss of interest on the value of the damages from the date they
17   were incurred to the present and said loss will continue into the future.
18                                        Second Claim for Relief
19           Failure to Protect from Harm in Violation of the Fourteenth Amendment to
20             the Constitution of the United States (Survival Action – 42 U.S.C. § 1983)
21                                       (Against All Defendants)
22   104.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 103 as though fully
23   set forth herein.
24   105.    Each Defendant could have taken action to prevent unnecessary harm to Mr. Masterson
25   but refused or failed to do so.
26   106.    Defendants failed to have minimally necessary policies and procedures concerning the
27   adequate identification and housing of Mr. Masterson, whom they knew or should have known to
28   be at risk of self-harm and failed to have minimally necessary policies and procedures concerning

                                                   Page 20

                                                 COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 21 of 29



 1   the adequate treatment of Mr. Masterson who they knew or should have known was in need of
 2   medical and mental health attention due to risk of self-harm.
 3   107.   Defendants failed to implement minimally sufficient policies and procedures to protect
 4   inmates from harm. Defendants failed to appropriately train and supervise staff regarding
 5   identification and handling of detainees at risk of harm. With respect to Mr. Masterson,
 6   Defendants failed to follow even their own suicide prevention procedures to identify, house, and
 7   monitor detainees at risk of self-harm.
 8   108.   Defendants have consistently demonstrated deliberate indifference to their constitutional
 9   obligation to provide minimally adequate mental health and medical care to inmates in their jail.
10   Defendants failure to correct their policies, procedures and practices, despite longstanding and
11   repeated notice of significant and dangerous deficiencies, including multiple attempted and
12   successful suicides, evidences deliberate indifference in the provision of mental health and
13   medical treatment.
14   109.   Defendants were specifically on notice that Mr. Masterson was in need of mental health
15   attention due to risk of harm based on his presentation at the time of his arrest as well as during
16   his incarceration based on his behavior including verbalizing potential self-harm and requesting
17   mental health services.
18   110.   Defendants were further on notice as Mr. Masterson as known to them along with his
19   history of psychological ailments and suicide risk.
20   111.   Defendants failed to provide necessary mental health and medical treatment to Mr.
21   Masterson while he was in their custody and care despite his obvious signs of distress.
22   112.   Defendants’ acts and/or omissions as alleged herein, including but not limited to their
23   failure to take appropriate measures to protect Mr. Masterson from harm, their failure to create
24   minimally necessary policies and procedures ensuring proper housing for inmates in distress,
25   including those that are at risk of harm or suicide, recognizing behavior associated with suicide
26   risk and providing mental health care for inmates, along with the acts and/or omissions of the
27   Defendants in failing to train, supervise and/or promulgate appropriate policies and procedures in
28

                                                  Page 21

                                                COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 22 of 29



 1   order to protect Mr. Masterson from harm, constituted deliberate indifference to Mr. Masterson’s
 2   serious medical needs, health, and safety.
 3   113.    As a direct and proximate result of Defendants’ conduct, Mr. Masterson experienced
 4   physical pain, severe emotional distress, and mental anguish as well as loss of his life and other
 5   damages alleged herein.
 6   114.    As a result of the injuries to Mr. Masterson, Plaintiffs have been injured and are entitled to
 7   compensatory damage, all according to proof at the time of trial.
 8   115.    The aforementioned acts of the individual Defendants were willful, wanton, malicious,
 9   and oppressive, thereby justifying an award to Plaintiffs of exemplary and punitive damages to
10   punish the wrongful conduct alleged herein and to deter such conduct in the future, all according
11   to proof at the time of trial.
12   116.    Plaintiffs have sustained a loss of interest on the value of all damages from the date they
13   were incurred to the present and said loss will continue into the future.
14                                        Third Claim for Relief
15              Deprivation of Substantive Due Process Rights in Violation of First and
16            Fourteenth Amendments to the Constitution of the United States – Loss of
17                              Parent/Child Relationship (42 U.S.C. § 1983)
18                                       (Against All Defendants)
19   117.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 116 as though fully
20   set forth herein.
21   118.    The aforementioned acts and/or omissions of Defendants in being deliberatively
22   indifferent to Mr. Masterson’s serious medical needs, health and safety, violating Mr.
23   Masterson’s constitutional rights, and their failure to train, supervise, and/or take other
24   appropriate measures to prevent the acts and/or omissions that caused the untimely and wrongful
25   death of Mr. Masterson deprived Plaintiffs Bentley Masterson, Bella Masterson, Hailey
26   Masterson and Chloe Masterson of their liberty interest in the parent-child relationship in
27   violation of their substantive due process rights as defined by the First and Fourteenth
28   Amendments to the United States Constitution.

                                                   Page 22

                                                  COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 23 of 29



 1   119.    As a direct and proximate result of the aforementioned acts and/or omissions of
 2   Defendants, Plaintiffs suffered injuries and damages as alleged herein including the loss of love,
 3   companionship, comfort, care assistance, protection, affection, society, moral support, training,
 4   guidance and gifts of Mr. Masterson, as well as the loss of value of Mr. Masterson’s household
 5   services and financial support. Plaintiffs are further entitled to recover prejudgment interest.
 6   120.    The aforementioned acts and/or omissions of the individually named Defendants were
 7   willful, wanton, malicious, and oppressive, thereby justifying an award of exemplary and punitive
 8   damages against all individual Defendants to punish the wrongful conduct alleged herein and to
 9   deter such conduct in the future.
10   121.    Plaintiffs have sustained a loss of interest on the value of all damages from the date they
11   were incurred to the present and said loss will continue into the future.
12                                        Fourth Claim for Relief
13                   Medical Malpractice (Survival Actions – California State Law)
14    (Against Defendants County, Carol Burton, BHCS Providers, CFMG, CFMG Providers
15                                        and Does 1 through 20)
16   122.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 121 as though fully
17   set forth herein.
18   123.    Defendants County, Burton, BHCS Providers, CFMG, CFMG Providers and Does1
19   through 20, and each of them, failed to comply with professional standards in the treatment of Mr.
20   Masterson’s serious mental illness by failing to appropriately assess and evaluate his mental
21   health and suicide risk, failing to take appropriate and timely suicide prevention measures,
22   prematurely removing Masterson from suicide watch and returning him to an unsafe cell, failing
23   to provide appropriate mental health treatment, and failing to prescribe or provide appropriate and
24   necessary psychiatric medications and ensure compliance with those medications.
25   124.    Defendants County, Burton, BHCS Providers, CFMG, CFMG Providers and Does 1
26   through 20, and each of them, also failed to appropriately supervise, review, and ensure the
27   competence of medical staff’s and custody staff’s provision of treatment to Mr. Masterson, and
28   failed to enact appropriate standards and procedures that would have prevented such harm to him.

                                                   Page 23

                                                 COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 24 of 29



 1   125.    As a direct and proximate cause of this negligence and failure to meet their professional
 2   standards of care, Plaintiffs suffered injuries and damages as alleged herein.
 3   126.    The negligent conduct of these Defendants was committed within the course and scope of
 4   their employment.
 5   127.    As a result of the injuries to Mr. Masterson, Plaintiffs have been injured and are entitled to
 6   compensatory damages against all Defendant and punitive damages as to the Individual
 7   Defendants, all according to proof at trial.
 8   128.    The aforementioned acts of the individual Defendants were willful, wanton, malicious,
 9   and oppressive, thereby justifying an award of exemplary and punitive damages to punish the
10   wrongful conduct alleged herein and to deter such conduct in the future.
11   129.    Plaintiffs have sustained a loss of interest on the value of all damages from the date they
12   were incurred to the present and said loss will continue into the future.
13                                         Fifth Claim for Relief
14                             Failure to Furnish / Summon Medical Care
15                               (Survival Action – California State Law)
16                                       (Against All Defendants)
17   130.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 129 as though fully
18   set forth herein.
19   131.    Defendants owed Mr. Masterson a duty of care to provide him immediate medical and
20   mental health care.
21   132.    The conduct of Defendants alleged herein, including but not limited to the facts that
22   Defendants knew or had reason to know that Logan Masterson was in need of immediate medical
23   and mental health care and that Defendants failed to take reasonable action to summon or provide
24   that care, resulting in Mr. Masterson’s death as alleged herein, violated California state law,
25   including Cal. Govt. Code §§ 844.6 and 845.6.
26   133.    Defendants also failed to evaluate, diagnose and treat Mr. Masterson’s expressions of
27   suicidal ideation and instead removed him from suicide watch, placed him into an isolation cell
28   and ignored his bizarre behavior, the horrific conditions of his cell and his pleas for help from

                                                     Page 24

                                                    COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 25 of 29



 1   mental health providers all before he ultimately hung himself in his cell. Moreover, Defendants
 2   failed to conduct any mental health screenings, timely monitor Mr. Masterson or take any
 3   measures to appropriately treat his mental illness and monitor his health.
 4   134.    The alleged conduct of Defendants was committed within the course and scope of their
 5   employment.
 6   135.    As a direct and proximate result of Defendants’ breach, Mr. Masterson and suffered
 7   injuries and damages causing great pain and leading to his death, as alleged herein, and therefore,
 8   Plaintiffs have suffered damages.
 9   136.    The aforementioned acts of the individual Defendants were willful, wanton, malicious,
10   and oppressive, thereby justifying an award of exemplary and punitive damages, as to the
11   individual Defendants, to punish the wrongful conduct alleged herein and to deter such conduct in
12   the future.
13   137.    Plaintiffs have sustained a loss of interest on the value of all damages from the date they
14   were incurred to the present and said loss will continue into the future.
15                                         Sixth Claim for Relief
16                       Negligent Supervision, Training, Hiring, and Retention
17                               (Survival Action –California State Law)
18          (Against Defendants County of Alameda, Ahern, CFMG and Does 1 through 20)
19   138.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 137, as though fully
20   set forth herein.
21   139.    Defendants County of Alameda, Ahern CFMG and Does 1 through 20 and each of them,
22   had a duty to hire, supervise, train, and retain employees and/or agents so that employees and/or
23   agents refrain from the conduct and/or omissions alleged herein.
24   140.    Defendants County of Alameda, Ahern CFMG and Does 1 through 20 and each of them,
25   breached this duty, causing the conduct alleged herein. Such breach constituted negligent hiring,
26   supervision, training, and retention under the laws of the State of California.
27
28

                                                   Page 25

                                                 COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 26 of 29



 1   141.    As a direct and proximate result of Defendants County of Alameda, Ahern CFMG and
 2   Does 1 through 20 and each of them, Mr. Masterson endured pain, suffering, physical injury and
 3   emotional distress prior to his death as alleged herein.
 4   142.    As a result of the injuries to Mr. Masterson, Plaintiffs have been injured and are entitled to
 5   compensatory damages against all Defendants and punitive damages as to the individual
 6   Defendants, all according to proof at the time of trial.
 7   143.    Plaintiffs have sustained a loss of interest on the value of all damages from the date they
 8   were incurred to the present and said loss will continue in the future.
 9                                        Seventh Claim for Relief
10                       Wrongful Death – California Code Civ. Proc. § 377.60
11                                        (Against All Defendants)
12   144.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 143, as though fully
13   set forth herein.
14   145.    Mr. Masterson’s death was a direct and proximate result of the aforementioned wrongful
15   and/or negligent acts and/or omissions of Defendants. Defendants’ acts and/or omissions thus
16   were also a direct and proximate cause of Plaintiff’ injuries and damages, as alleged herein.
17   146.    Defendants failed to provide the necessary mental health and medical care to Mr.
18   Masterson despite him being a suicide risk, exhibiting bizarre behavior, horrific cell conditions
19   and pleas for mental health assistance. Defendants further failed to provide adequate safety
20   checks and kept Mr. Masterson in an isolated cell with hanging points and means to commit
21   suicide, despite his mental state.
22   147.    As a direct and proximate result of Defendants’ wrongful and/or negligent acts and/or
23   omissions, Plaintiff incurred expenses for funeral and burial expenses in an amount to be proved.
24   148.    As a direct and proximate result of Defendants’ wrongful and/or negligent acts and/or
25   omissions, Plaintiffs suffered the loss of the services, love, comfort, affection, society, guidance,
26   care, and protection of the decedent, as well as the loss of the present value of his future services
27   to his children. Plaintiffs are further entitled to recover prejudgment interest.
28

                                                    Page 26

                                                  COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 27 of 29



 1   149.    Plaintiff Estate of Logan Masterson is entitled to recover punitive damages against
 2   individual Defendants who, with conscious disregard of Logan Masterson’s rights, failed to
 3   provide Logan Masterson with mental health treatment services meeting the professional standard
 4   of practice and failed to adhere to the legal mandates of prisoner supervision.
 5   150.    The aforementioned acts of the individual Defendants were willful, wanton, malicious,
 6   and oppressive, thereby justifying an award to Plaintiff of exemplary and punitive damages, as to
 7   the individual Defendants, to punish the wrongful conduct alleged herein and to deter such
 8   conduct in the future.
 9                                        Eighth Claim for Relief
10                        Negligence (Survival Actions – California State Law)
11                                       (Against All Defendants)
12   151.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 150, as though fully
13   set forth herein.
14   152.    The Defendants failed to comply with professional standards in the treatment of Logan
15   Masterson’s serious mental illness by failing to appropriately assess and evaluate his mental
16   health and suicide risk, failing to take appropriate and timely suicide prevention measures,
17   prematurely removing Logan Masterson from suicide watch and returning him to an unsafe cell,
18   failing to provide appropriate mental health treatment, failing to recognize his signs of distress
19   and requests for help, failing to adopt the minimum policies, procedures, and training necessary to
20   ensure identification or response to an inmate in crisis, ignoring the duties of medical staff to treat
21   and monitor Mr. Masterson’s altered mental status, failing to complete adequate welfare checks,
22   and failing to prescribe or provide appropriate and necessary psychiatric medications and ensure
23   compliance with those medications.
24   153.    Defendants also failed to appropriately supervise, review, and ensure the competence of
25   medical staff’s and custody staff’s provision of treatment to Mr. Masterson, and failed to enact
26   appropriate standards and procedures that would have prevented such harm to him.
27
28

                                                    Page 27

                                                 COMPLAINT
        Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 28 of 29



 1   154.   Together, these Defendants acted negligently and improperly, breached their respective
 2   duties, and as a direct and proximate result, Mr. Masterson sustained injuries and damages
 3   resulting in injuries and damages to Plaintiffs as alleged herein.
 4   155.   The negligent conduct of Defendants was committed within the course and scope of their
 5   employment
 6   156.   As a direct and proximate result of Defendants’ failures, Mr. Masterson endured pain,
 7   suffering, physical injury and emotional distress prior to his death as alleged herein.
 8   157.   Mr. Masterson also suffered a wholly preventable death, and Plaintiffs incurred funeral
 9   and burial expense. Plaintiffs have also suffered and will continue to suffer emotional distress,
10   pain, suffering, medical treatment, past and future loss of earnings and benefits, loss of familial
11   relations, loss of society, love, moral support, companionship, comfort, care, assistance,
12   protection, affection, household services, financial support and care to the extent recoverable.
13   158.   The aforementioned acts of the individual Defendants were conducted with conscious
14   disregard for the safety of Plaintiffs and others, and were therefore malicious, wanton, and
15   oppressive. As a result, Defendants’ actions justify an award of exemplary and punitive damages
16   to punish the wrongful conduct alleged herein and to deter such conduct in the future.
17   159.   Plaintiffs have sustained a loss of interest on the value of all damages from the date they
18   were incurred to the present and said loss will continue into the future.
19                                       PRAYER FOR RELIEF
20   WHEREFORE, Plaintiffs pray for the following relief:
21      1. For general damages according to proof;
22      2. For special damages according to proof;
23      3. For compensatory damages according to proof;
24      4. For punitive and exemplary damages against each individually named Defendant, where
25          available, according to proof;
26      5. For funeral and burial expenses, and incidental according to proof;
27      6. For damages for loss of earning capacity and loss of earnings, according to proof;
28      7. For damages for other economic losses, according to proof;

                                                   Page 28

                                                 COMPLAINT
         Case 4:19-cv-01625-PJH Document 1 Filed 03/28/19 Page 29 of 29



 1       8. For interest on general and special damages, as permitted by law;
 2       9. For costs of suit and reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988,
 3           and as otherwise authorized by statute or law;
 4       10. For restitution as the court deems just and proper;
 5       11. For such other relief as the Court may deems just and proper.
 6                                   DEMAND FOR JURY TRIAL
 7    Plaintiffs hereby demand trial by jury in this action.
 8
 9
     Dated: March 28, 2019                ARIAS SANGUINETTI WANG & TORRIJOS LLP
10
11
                                                 By: /s/ Elise R. Sanguinetti
12
                                                     ELISE R. SANGUINETTI
13                                                   JAMIE G. GOLDSTEIN
                                                     Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    Page 29

                                                  COMPLAINT
